DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 30 September 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections and objections not reiterated herein are hereby withdrawn. 
In particular, the previous rejection of the claims under 35 U.S.C. 103 as obvious over Basu et al (Clinical Epigenetics. published online 03 February 2017. 9(13): p. 1-15 and Supplemental Table S4) has been obviated by the amendment to limit the claims to methods of treating a patient afflicted with malignant melanoma. Note that Basu teaches that the CTLA4 promoter is hypomethylated in oral squamous cell carcinoma (OSCC) tissues as compared to adjacent normal tissues (p. 6, col 2).  Basu further teaches that higher expression of CTLA4 (and thereby hypomethylation of OSCC) was correlated with better disease prognosis for early stages of OSCC. Basu et al does not teach the methylation status of the CTLA4 promoter in melanoma cells or T lymphocytes interacting with a subject’s melanoma cells obtained from subject’s having malignant melanoma. As discussed in the prior Office action, the present specification establishes that it is unpredictable as to whether an increase or decrease in methylation of a CpG dinucleotide in CTLA4 will be correlated with the prognosis of cancer since opposite results were obtained with malignant melanoma (and clear cell renal carcinoma) as compared to AML and low grade gliomas. Further, Goltz et al (Leukemia. Available online 14 Nov 2016. 31:738-743 and Supplementary tables 1 and 2; co-authored by the present inventor; previously cited) reported that CTLA4 promoter methylation levels are not significantly correlated with overall survival in AML patients. Kordi-Tamandani et al (J Gastrointestin Liver Dis. Sept 2014. 23(3): 249-253; previously cited) teaches that CTLA4 promoter methylation levels are higher in gastric cancer tumor tissue samples as compared to samples of normal tissue at the margins of the tumor (see Table III). Accordingly, there is no suggestion or motivation in the prior art to apply the findings obtained by Basu et al with oral squamous cell carcinoma to the distinct cancer of malignant melanoma.
Priority
3. Receipt is acknowledged of the certified translation of the foreign priority application DE10 2016 005 947.8, submitted on 26 October 2022. 
	It is noted, however, that the present claims do not have priority to the DE10 2016 005 947.8 application, filed on 16 May 2016, because this foreign priority application does not provide basis for each of the limitations recited in the present claims. For example, while the priority application teaches treatment of malignant cancers, including treatment of malignant melanoma with a monoclonal antibody, it does not specifically teach administering a monoclonal antibody that specifically binds to CTLA4 which is further characterized by “inhibiting binding of CD80 and/or CD86 to CTLA4.” The priority application discloses a threshold level of methylation of a CpG dinucleotide in the promoter region of the CTLA4 gene in patients with malignant melanoma having a poor prognosis, but does not teach administering the monoclonal antibody that binds to CTLA4 to a patient “known to have a DNA methylation in less than about 50% of the subject’s melanoma cells and/or T lymphocytes interacting with [the] subject’s melanoma cells.” Nor does the priority application provide basis for administering ipilimumab or tremelimumab to a subject with malignant melanoma “wherein a promoter region of the CTLA4 gene in the subject’s melanoma cells or T lymphocytes interacting with the melanoma cells is known to have a mean DNA methylation of less than about 50%.”
Claim Status
4. 	Claims 34, 38, and 41-48 are pending.
	Claims 34, 38 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 42-48 read on the elected invention and have been examined herein. 
Claim Objections
5. Claims 42-46 are objected to because of the following informalities:  
Claims 42-46 are objected to because the claims refer interchangeably to a patient and to a subject, whereas the claims should refer consistently to only a patient or to a subject. 
Claim 42, and thereby dependent claims 43-46, recites “interacting with subject’s melanoma cells,” whereas the claim should recite “interacting with the subject’s melanoma cells.”
Appropriate correction is required.
Modified Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42-48 are indefinite and vague over the recitation of “wherein a CpG dinucleotide in a promoter region of the CTLA4 gene is known to have a DNA methylation in less than about 50% of the subject’s melanoma cells and/or T lymphocytes” (claims 42-46) and “wherein a promoter region of the CTLA4 gene in the subject’s melanoma cells or T lymphocytes interacting with the melanoma cells is known to have a mean DNA methylation of less than about 50%” (claims 47 and 48). It is unclear as to how one would know whether the patient has a CpG in the CTLA4 promoter region in which methylation is less than about 50%. The claims do not set forth the criteria for distinguishing between subjects that have a promoter region of the CTLA4 gene that has a mean DNA methylation of less than about 50% and subjects that do not have a promoter region of the CTLA4 gene that has a mean DNA methylation of less than about 50%.  While subjects having a CTLA4 promoter mean DNA methylation level of less than about 50% can be identified by assaying samples of melanoma cells or T lymphocytes interacting with melanoma cells for the methylation level of the promoter of the CTLA4 gene, the claims do not require that the subject is one in which such samples have been obtained and assayed for the mean DNA methylation level of the CTLA4 promoter region. In the absence of such a limitation, it is unclear as to how one would understand when a method meets the requirements of administering the monoclonal antibody to CTLA4 or ipilimumab or tremelimumab to a subject in which their melanoma cells or T lymphocytes interacting with melanoma cells have a CTLA4 promoter region with a mean methylation level of less than about 50%.  For instance, Hodi et al (NEJM. 2010. 363:711-723) teaches administering ipilimumab alone to 137 subjects with metastatic melanoma or in combination with gp100 to 403 patients with metastatic melanoma. It cannot be ascertained whether at least one the 540 patients administered ipilimumab meet the criteria of the present claims that the CTLA4 promoter region in the subject’s melanoma cells or T lymphocytes interacting with melanoma cells is “known” to have a mean DNA methylation level of less than about 50%.  Therefore, one cannot determine the metes and bounds of the claimed subject matter without additional information regarding what distinguishes subjects known to that have a CTLA4 promoter region mean DNA methylation level less than 50% and those that are not known to have a CTLA4 promoter region mean DNA methylation level less than 50%. Note that MPEP 2173 states that “The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.” Further,  MPEP 2173.02 states that “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  Response to Remarks:
	The response argues that in new claims 42-48, “the patient’s relevant DNA methylation status is known – i.e., it has already been determined prior to performing the claimed method.”
	However, the claims remain indefinite because neither the specification nor the claims define what is encompassed by the methylation status being “known.” The claims do not in fact require that an assay is performed using nucleic acids from the melanoma tissue or T lymphocytes interacting with the melanoma cells to determine the methylation status of a CpG in the promoter of the CTLA4 gene. For the reasons discussed in the above rejection, it is unclear as to what is meant by the promoter region of the CTLA4 gene being “known” to have the recited methylation levels and it is unclear as to how to distinguish between subjects “known” to that have a CTLA4 promoter region mean DNA methylation level less than 50% and those that are not “known” to have a CTLA4 promoter region mean DNA methylation level less than 50%.
	New Claim Rejections - 35 USC § 112(a) – New Matter
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The specification as originally filed does not appear to provide basis for the recitation in new claims 42-48 of a method in which the monoclonal antibody that specifically binds to CTLA4,  or ipilimumab or tremelimumab is administered to the subject wherein the promoter region of the CTLA4 gene (of the subject) is “known” to have DNA methylation in less than about 50% of the subject’s melanoma cells and/or T lymphocytes interacting with the subject’s melanoma cells. The disclosure as originally filed does not use the terminology of “known to have a DNA methylation.” The disclosure does not define what constitutes a subject “known” to have the recited methylation levels and does not provide any information as to limit the meaning of a subject “known” to have the recited methylation levels. 
The specification teaches only diagnostic and treatment methods in which nucleic acid samples from a subject are assayed to determine the methylation levels of particular CpGs in the promoter region of the CTLA4 gene. For example, the specification states:

    PNG
    media_image1.png
    268
    549
    media_image1.png
    Greyscale

The specification does not provide support for the broader concept encompassed by the claims of inherently knowing by some unspecified attribute of the subject, or by performing some other unspecified indirect assay, that a subject has the recited methylation levels.
If Applicant maintains that the originally filed disclosure provides basis for these limitations recited in the claims, then Applicant should point to specific teachings in the specification (e.g., by page and line number) which provide such support.
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Lauss et al (J Invest Dermatology. April 2015. 135: 1820-1828, available via URL: < sciencedirect.com/science/article/pii/S0022202X15373231?via%3Dihub>) teaches the results of a genome wide analysis of methylation levels in malignant melanoma tissues, wherein the analysis includes determining the methylation level of cg26091609 in the CTLA4 gene (see p. 1821, col. 2 and Table S1). It is reported that methylation at cg26091609 is inversely correlated with CTLA4 expression in malignant melanomas. See entry 1962 in Table S1, reproduced below:

    PNG
    media_image2.png
    18
    880
    media_image2.png
    Greyscale

	Lauss teaches that the cg26091609 CpG occurs in the body of the CTLA4 gene – i.e., this CpG does not occur in the promoter of the CTLA4 gene. Further, Lauss does not teach that hypomethylation of cg26091609 is correlated with the occurrence of malignant melanoma and does not teach or suggest that malignant melanoma patients having hypomethylation of cg26091609 should be treated with an anti-CTLA4 monoclonal antibody, and particularly with ipilimumab or tremelimumab. 
Additionally, it is again noted that Fietz et al (Cancer Immunology, Immunotherapy (2021) 70: 1781-1788; co-authored by the present inventors; previously cited) states that “CTLA4 DNA methylation highly depends on the sequence context” (p. 1787, col. 1). Thereby, the results obtained with the level of methylation of a CpG at one location in the CTLA4 gene (i.e., in the ‘body’ of the CTLA4 gene) are not necessarily predictive of the results that would be obtained in the promoter region of the CTLA4 gene. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        /C.J.M/Primary Examiner, Art Unit 1634